Citation Nr: 0820982	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-39 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.  

2.  Entitlement to service connection for a gastrointestinal 
disability.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Travel Board 
hearing before the undersigned in March 2008.

The issue of service connection for a gastrointestinal is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The maximum annual rate of improved pension for a veteran 
with one dependent from December 1, 2004 was $13,309.  

2.  During 2005, the income of the veteran and his spouse was 
derived from Social Security Administration (SSA) benefits 
and wages; the total income was over $16,000.

3.  The veteran's annual countable income during 2005 
exceeded the pertinent maximum annual rate.




CONCLUSION OF LAW

The veteran is not entitled to improved pension benefits due 
to excessive income.  38 U.S.C.A. § 1503 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that there is no further development 
warranted as the veteran has provided his income information.  
VCAA is inapplicable.  See generally Mason v. Principi, 16 
Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 
426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.  

The Board notes that improved pension provides for maximum 
income levels under which eligibility is based and this 
amount is offset by annual income of the recipient minus any 
excepted unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income, the monthly rate of pension payable 
shall be computed by reducing the beneficiary's applicable 
maximum annual pension rate by the beneficiary's new annual 
rate of countable income on the effective date of the change 
in the annual rate of income, and dividing the remainder by 
12.  38 C.F.R. § 3.273.  

For the purpose of computing income for improved pension, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271(a).  Income from Social Security 
Administration (SSA) benefits and/or from wages are not 
specifically excludable under 38 C.F.R. § 3.272, and, 
therefore, are properly considered as income for computing 
the veteran's improved pension benefits for the annualization 
period in which it was received.  

Exclusions from income are listed in 38 C.F.R. § 3.272; 
however, the veteran has not claimed any exclusions from 
income.  On his VA Form 21-526, he did not list any medical, 
legal, or other expenses in Section VI, where he was 
instructed to list these expenses, if he had any.

The maximum annual rate of improved pension for a veteran 
with one dependent from December 1, 2004 was $13,309.  

In his VA Form 21-526, the veteran reported monthly income 
from SSA of $728 and annual wage income of $8000.  During his 
personal hearing, the veteran did not furnish any information 
which contradicted the income data that he had provided.  The 
veteran's total family income during 2005 exceeded $16,000.  
Therefore, the veteran's annual countable income during 2005 
exceeded the pertinent maximum annual rate.

In light of the foregoing, the veteran is not entitled to 
improved pension benefits due to excessive income.  


ORDER

Entitlement to improved pension benefits is denied due to 
excessive income.





REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In this case, the veteran testified that he had stomach 
symptoms throughout service and since that time.  A review of 
his service treatment records reveals that on March 8, 1962, 
a month after entering service, the veteran complained that 
his stomach was burning with eating.  He reported that he had 
had this problem for a year and had been taking Gelusil 
tablets.  The veteran was instructed to continue to take the 
tablets.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  He is also competent to report 
what comes to him through his senses.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In this case, the veteran has testified to gastrointestinal 
complaints.  Such complaints are capable of lay observation; 
thus the veteran would be competent to report such symptoms.  
See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  As noted, there is documentation of one instance 
where the complaint was made during service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  Further, the 
Court has stated that the record before VA need only (1) 
contain competent evidence that the veteran has persistent or 
recurrent symptoms of current disability and (2) indicate 
that those symptoms may be associated with the veteran's 
active military service.  Duenas v. Principi, 18 Vet. App. 
512 (2004). 

In this case, the veteran had a record of gastrointestinal 
complaints during service and has testified to having 
recurrent symptoms of current disability, diagnosed as 
gastroesophageal reflux disease (GERD) and colitis.  
Accordingly, there is an indication that the veteran's 
current gastrointestinal disability could be related to 
service.  Therefore, a VA examination should be afforded to 
the veteran so that a competent opinion may be obtained 
regarding the etiology of any current gastrointestinal 
disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  A 
rationale for any opinion expressed 
should be provided.

A.	The examiner should opine as to 
whether it is more 
likely than not, less likely than not, 
or at least as likely as not, that any 
current gastrointestinal disability, 
to include, but not limited to GERD 
and colitis, is related to service.  

The examiner should address the inservice 
notation of stomach complaints which had 
been present since service.  If the 
examiner finds that it is more likely 
than not or at least as likely as not 
that any currently diagnosed 
gastrointestinal disability is related to 
service, the examiner should further 
address if the veteran had a 
gastrointestinal defect, infirmity, or 
disorder which existed prior to the 
veteran's entry into service.  If so, the 
examiner should opine as to the following 
questions in terms of whether it is more 
likely than not, less likely than not, or 
at least as likely as not:

B.	If the veteran's gastrointestinal 
defect, infirmity, or disorder 
underwent an increase in disability 
during service.  
C.	If the veteran's gastrointestinal 
defect, infirmity, or disorder 
underwent an increase in disability 
during service, was the increase in 
disability due to the natural 
progress of the disease or was the 
increase in disability beyond the 
natural progress of the disease.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


